We are of the opinion that our holding that the securities here involved are tangibles has been reversed by the recent case of Silberman v. Blodgett, ___ U.S. ___, 48 S. Ct. 410,72 L. ed. 470. So construing the Silberman case, it reduces these securities to mere choses in action. Consequently our opinions cited in subdivision 1 of the former opinion are applicable. This is upon the theory that the owner must invoke the laws of this state to enforce *Page 315 
the securities. State ex rel. Graff v. Probate Court, 128 Minn. 371,150 N.W. 1094, L.R.A. 1916A, 901; State ex rel. Marsh v. Probate Court, 168 Minn. 508, 210 N.W. 389. These cases are grounded in the doctrine of Blackstone v. Miller, 188 U.S. 189,23 S. Ct. 277, 47 L. ed. 439, which is either an exception to, or inconsistent with, the rule of Rhode Island Hospital Tr. Co. v. Doughton, 270 U.S. 69, 46 S. Ct. 256, 70 L. ed. 475, 43 A.L.R. 1374, holding that jurisdiction is as necessary for the imposition of an inheritance tax as a property tax; and that a state has no power to tax the devolution of property of a nonresident unless it has jurisdiction of the property devolved or transferred. It is our aim to follow the decisions of the Supreme Court of the United States, since we are construing a provision of the federal constitution, although our own state constitution contains a similar provision.
The opinion in the Silberman case is not necessarily inconsistent with the result we reached in this case because the domicile of the decedent may be a controlling element. But, in view of our previous holdings, it seems that we must logically reach an opposite conclusion from the fact that these securities are intangibles and not tangibles.
Our opinion affirming the lower court is now vacated and annulled; and, for the reasons stated, the order of the lower court is reversed in so far as it relates to the securities here involved.
DIBELL, J.
I dissent.
HILTON, J. took no part. *Page 316